In a negligence action to recover damages for personal injury, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered April 23, 1962 after a jury trial, in favor of the defendant, dismissing the complaint at the close of the plaintiff’s case on the ground that he was contributorily negligent as a matter of law. Judgment reversed on the law and a new trial granted, with costs to plaintiff to abide the event. Under the facts of this case as viewed most favorably to the plaintiff, it appears that he crossed the avenue in question at a crosswalk; that he made an observation of traffic but that his view to the right was obstructed by a double-parked ear and possibly by supporting pillars of the elevated subway; and that it was dark. There is no proof that the headlights on the defendant’s automobile were lighted. Under all the circumstances it cannot be said as a matter of law that plaintiff was contributorily negligent if he did not see the defendant’s automobile. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.